Defendant’s claim that the prosecutor’s summation constituted prosecutorial misconduct is not preserved for appellate review and we decline to reach it in the interest of justice. Were we to consider it, we would conclude that if the prosecutor’s comments, emphasizing as they did defendant’s failure to contradict the testimony of the People’s witnesses, violated defendant’s privilege against self-incrimination by drawing attention to his not having taken the stand, the misconduct was harmless in view of the overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230). Nor is there merit to defendant’s contention that the prosecutor improperly vouched for the credibility of one of his witnesses. The comments in question were a fair response to comments made by defense counsel attacking the credibility of the witness (see, People v Colonna, 135 AD2d 724). Concur—Kupferman, J. P., Milonas, Kassal, Wallach and Rubin, JJ.